On indictment charging murder in the first degree plaintiff in error was convicted of the offense of manslaughter and took writ of error.
Plaintiff in error, through counsel, has presented nine questions and stated and argued same in the brief. He has also appeared and orally argued the case here, confining his oral argument to the challenge of the sufficiency of the evidence to support the verdict.
We have considered all the contentions presented and think no useful purpose is to be accomplished by the publication of an opinion pointing out and discussing the controlling legal principles which have heretofore been approved and stated by this Court. On consideration of the whole record, we find no reversible error.
The evidence was conflicting, but there was ample substantial evidence if believed by the jury, to support the verdict. It was the province of the jury to determine the weight of the evidence and the credibility of witnesses. The jury resolved the conflicts against the accused and the trial court approved the verdict by denying motion for new trial.
  The judgment must be affirmed. *Page 765
So ordered.
Affirmed.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur in the opinion and judgment.